Attachment to Advisory Action
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied for the following reasons.  The newly added limitations to Claim 4 (at lines 9-11), which is now being claimed for the very first time, raise new issues, narrow the scope of the claims and require further consideration and search.
The examiner has performed an updated search within the allotted time authorized for this pilot and has discovered the following references.
Newly cited U.S. Publication 2010/0313407 to Ohno et al (hereinafter “Ohno”).
Previously cited U.S Publication 2011/0072654 to Oyama (hereinafter “Oyama”)1. 
With respect to Claim 4, which includes the newly added limitations (at lines 9-11), Ohno and Oyama disclose that these features are known in the art of component mounting apparatuses.
For example, Ohno discloses a control device (e.g. 135, in Fig. 5) configured to store component data (e.g. in memory, ¶ [0091]) including information of component types (e.g. resistors, capacitors, etc., ¶ [0072]) mounted in production of each of multiple board types and information indicating a relationship between the component types and the feeder (e.g. ¶ [0076]).
Oyama discloses a control device (e.g. 80, in Fig. 1) configured to store component data including information of component types (e.g. ICs, resistors, etc., ¶¶ [0039], [0040]) mounted in production of each of multiple board types and information indicating a relationship between the component types and the feeder (e.g. ¶ [0031]).

However, the search could not be completed for the remaining portions of Claim 4, as well as Claims 6 through 10, within the allotted time allowed for this pilot.
Accordingly, the proposed amendment has not been entered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896                                                                                                                                                                                             


    
        
            
    

    
        1 Notice of References Cited, PTO-892, mailed on March 23, 2020.